DETAILED ACTION
	This is a non-final Office Action for the application filed 08/11/2020. Claims 6-31 have been canceled by applicant. Claims 1-5, 32-40 are pending in this application. Claims 6-31 have been cancelled by applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SG10201801184R, filed on 02/12/2018.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 123A in Figure 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 8, “a material which is polymerisable on exposure” should read “a material which is polymerisable upon exposure”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites the limitation “a central station… arranged to receive data from a remote 

	Claim 1 recites “a remote station to send the data to the central station” wherein the Specification recites “the removal of the file preparation step from the user's workflow and is instead carried out remotely, within the device or a combination of both” (See Page 2 Lines 25-30). Therefore Specification defines that the removal of the file preparation step from the user's workflow and is instead carried out remotely within the device or a combination of both, as corresponding structure for the claimed placeholder of “a remote station”.
	Claim 1 recites “a radiation source positioned to irradiate uncured material on said build surface to manufacture the object”, wherein the Specification recites “other alternate source of radiation or light that enables an optimal cure may be used, such examples are UV, blue15 LED, infrared light, or any wavelength of light or radiation that facilitate curing” (See Page 17 Lines 6-20). Therefore, Specification defines other alternate source of radiation or light that enables an optimal cure may be used, such examples are UV, blue15 LED, infrared light, or any wavelength of light or radiation that facilitate curing, as corresponding structure for the claimed placeholder of “a radiation source”.
Claim 5 recites the limitation “a central station… arranged to communicate with a plurality of 
additive manufacturing devices”, wherein the Specification recites “these activities, however, may be done in a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like” 
Claim 32 recites the limitation “a central station… arranged to communicate with a plurality of 
remote stations at a plurality of locations”, wherein the Specification recites “these activities, however, may be done in a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like” (See Page 8 Lines 1-13). Therefore Specification defines that these activities, however, may be done in a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like, as corresponding structure for the claimed placeholder of “a central station”.
	Claim 34 recites “an identification tag that is arranged to provide interrogatable data”, wherein Claim 36 recites the identification tag comprises an RFID tag, a barcode, or a QR code. Therefore Claim 36 defines that the identification tag comprises an RFID tag, a barcode, or a QR code, as corresponding structure for the claimed placeholder of “an identification tag”.
Claim 37 recites the limitation “a reader arranged to interrogate the identification tag”, wherein 
the Specification recites “the type of tracking system may comprise radio frequency identification (RFID) tags, bar code indicators, QR code, optical readers or the like located on the resin vessels and may be found in other parts of the device as well where monitoring and tracking are required” (See Page 10 Lines 9-26). Therefore Specification defines the type of tracking system may comprise radio frequency identification (RFID) tags, bar code indicators, QR code, optical readers or the like located on the resin vessels and may be found in other parts of the device as well where monitoring and tracking are required, as corresponding structure for the claimed placeholder of “a reader”.
a curing station arranged to receive and cure the object”, wherein the specification recites “the curing device on the moveable tray may be made of metal or any materials suitable for the curing process of printed objects such as those that can withstand heat and comprise of LEDs 117 that are present on all or some of the inner walls 116A on the device where the printed object is placed” (See Page 17 Lines 6-20). Therefore, Specification defines the curing device on the moveable tray may be made of metal or any materials suitable for the curing process of printed objects such as those that can withstand heat and comprise of LEDs 117 that are present on all or some of the inner walls 116A on the device where the printed object is placed, as corresponding structure for the claimed placeholder of “a curing station”.
Claim 38 recites “at least one washing station arranged to receive the cured object and wash the cured object”, wherein the specification recites “the moveable tray has vessels or devices such as cleaning vessels that carry out washing and may contain washing solvents such as isopropyl alcohol, or the like or solvents that aid in washing and cleaning or water” (See Page 16 Lines 6-15). Therefore, Specification defines the moveable tray has vessels or devices such as cleaning vessels that carry out washing and may contain washing solvents such as isopropyl alcohol, or the like or solvents that aid in washing and cleaning or water, as corresponding structure for the claimed placeholder of “at least one washing station”.
Claim 39 recites “an agitation assembly arranged to create turbulence in the washing vessel”, wherein the specification recites “the agitation assembly 129A beneath the rotating plate 135, which includes a mechanism of a pulley system beneath the washing vessel 129 to facilitate the movement or stirring action of the washing magnet 128 in a base 129B of the washing vessel 129” (See Page 16 Lines 20-23). Therefore, Specification defines the agitation assembly 129A beneath the rotating plate 135, which includes a mechanism of a pulley system beneath the washing vessel 129 to facilitate the 
Claim 40 recites “a motor and pulley system arranged to rotate the guide magnet and the washing magnet”, wherein the specification recites “the pulley system comprises one or more wheels or the like 126, facilitated by a belt or the like 127, which when activated, the25 wheels or the like will pull, tug or twist the belt, that will in turn rotate a guide magnet 131 present below the washing magnet in the washing vessel” (See Page 16 Lines 23-31). Therefore, Specification defines the pulley system comprises one or more wheels or the like 126, facilitated by a belt or the like 127, which when activated, the25 wheels or the like will pull, tug or twist the belt, that will in turn rotate a guide magnet 131 present below the washing magnet in the washing vessel, as corresponding structure for the claimed placeholder of “a motor and pulley system”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37, 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 35 the term “finite number of manufactured objects”, which is a broad and vague term which renders the claims indefinite. The term “finite number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of said terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.
Claims 34 and 35 the term “interrogatable data”, which is a broad and vague term which renders the claims indefinite. The term “interrogatable data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of said terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 35 recites the limitation "the type of object" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes there’s a basis for the manufactured object itself, but not the type of object as required by the claim.
Regarding Claims 34-37, 39-40, each of the claims are dependent on canceled claims, thus it is unclear and vague which Claim they are supposed to depend on. For the sake of compact prosecution, examiner notes Claims 34-37 and 39-40 are interpreted as being dependent on Claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 32-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Similarly, Claims 2-5 and 32-40 are rejected at least due to their dependency on Claim 1. The claims recites an additive manufacturing system with central station to receive data from a remote station, processing the data, receiving manufacturing files, and print an object based on the files.
The limitations of Claims 1 and 41 which recite an additive manufacturing system with central station to receive data from a remote station, processing the data, receiving manufacturing files, and print an object based on the files are process steps, that under its broadest reasonable interpretation, covers how the system operates but for the recitation of general apparatus components. That is, other than reciting “an apparatus device comprising: a resin vessel, build platform, and radiation source…”, nothing in the claim elements precludes the steps from practically being performed and integrated into application. For example, “central station to receive data from a remote station, processing the data, receiving manufacturing files…”, in the context of these claims encompasses the recitation of generic computer functionalities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionalities, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim
recites “a resin vessel”, “a build platform”, and “a radiation source” to aid in the process steps of manufacturing an object. The additional recitations are recited at a high-level of generality such that it amounts to know more than mere structures to execute the printing process steps through generic means. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

more than the judicial exception. As discussed above with respect to integration of the abstract idea into
a practical application, the additional elements of the resin vessel, the build platform, and radiation source amounts to know more than mere instructions to execute the printing steps using
the generic additive manufacturing system. Mere instructions to apply an exception using a generic computer component (central and remote stations) cannot provide an inventive concept. The claim is not patent eligible.
Similarly, Claim 3 recites the data comprises dental information, which under its broadest reasonable interpretation, covers the type of information used by the system. There are no other structures that would preclude the information from practically being performed and integrated into application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionalities, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application as there are no structures to execute the information through generic means. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception, as there is no structure to execute the information. The claim is not patent eligible.
	Similarly, Claim 35 recites interrogatable data comprises information corresponding to one or more of: a type of resin, volume of resin, finite number of objects manufacturable from the volume of 
This judicial exception is not integrated into a practical application as there are no structures to execute the information through generic means. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception, as there is no structure to execute the information. The claim is not patent eligible.
Above rejections are applied to Claims 2-5, 32-41 as well for their direction to an abstract idea,
making them not patent eligible. There are no other structures that would preclude the information from practically being performed and integrated into application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionalities, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 33-36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Doung et al. (WO-2006078304-A2, submitted by applicant in IDS filed 08/11/2020), hereinafter Doung.
Regarding Claim 1, Doung discloses an additive manufacturing system, comprising: a central station at a first location (data processing system [0047] Figure 5), wherein the central station is arranged to receive data from a remote station (600 receives information from outside networks 616 like a telephone network [0047] Figure 5 ), and process the data to generate manufacturing files (instructions by processor 602 will be sent to fabrication machine 622 Figure 5); and an additive manufacturing device (apparatus for rapid forming of solid three-dimensional object [0001]), at a second location (computer 28 at second location away from storage system 600 Figure 4, 5), wherein Figure 4, through data processing system 600, File subsystem 614, and computer 28 Figure 5 [0052]), and manufacture an object based on the manufacturing files (makes dental object 132 from file storage system 614 to user interface input/output device 618 to the fabrication machine 622 Figure 5), the additive manufacturing device comprising: a resin vessel for containing a material which is polymerisable on exposure to radiation (container 31 filled with UV curable liquid 22 Figure 4); a build platform having a build surface arranged to have an object manufactured thereon (object 132 built on platform 122 [0018] Figure 1A where platform can be coated with materials [0023]); and a radiation source positioned to irradiate uncured material on said build surface to manufacture the object (source 26 laser beam energy to liquid material 22 at working surface 23 [0027] [0044] Figure 4).
Doung discloses the central station 600 can receive information from outside networks 616 (Figure 5). Although not explicitly stated that the central station receives data from a remote station, it would be obvious to one of ordinary skill in the art that the telephone network, or similar stations, would be remote as this would make the data collection process more efficient and mitigate operator error. Therefore, Doung teaches the central station receives data from a remote station, and would be obvious to one of ordinary skill in the art that the central station receives data from a remote station in order to make the data collection process more efficient. Therefore, Doung teaches the central station receives data from a remote station, and accordingly Doung discloses all of the features of Claim 1.

    PNG
    media_image1.png
    566
    650
    media_image1.png
    Greyscale


Regarding Claim 2, Doung teaches the remote station is the second location (networks 616 are remote Figure 5 [0047]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the complex computer/network is capable of being placed with the apparatus to execute said instructions in a more efficient manner.

    PNG
    media_image2.png
    768
    1021
    media_image2.png
    Greyscale

Regarding Claim 3, Doung discloses the data comprises dental information (data processing system generates 3D structure like dental model which entails dental information [0047] Figures 1A, 5).

    PNG
    media_image3.png
    736
    814
    media_image3.png
    Greyscale

Regarding Claim 4, Doung discloses the additive manufacturing device is arranged to automatically commence operation upon receipt of the manufacturing files (program code uses input device and output information to commence operation, see steps 618 to 622 to manufacture object Figure 5).
Regarding Claim 5, Doung discloses the central station is arranged to communicate with a plurality of additive manufacturing devices at a plurality of locations (600 communicates with a set of input and output devices 618 [0047]). Although not explicitly stated that this occurs at a plurality of locations, it would be obvious to one of ordinary skill in the art that the input and output devices could be situated at different locations amongst the additive manufacturing apparatus to ensure more precise, data-driven printed models. 
Regarding Claim 33, Doung discloses the additive manufacturing device further comprises a print capsule that comprises a metered volume of resin (computer controlled pump maintain level of [0044]) corresponding to a finite number of manufactured objects. Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the metered volume manufactures a finite number of objects, this would be very well known to occur with the predetermined level of liquid to make an exact finite number of objects.
Regarding Claim 34, Doung discloses the print capsule comprises an identification tag that is arranged to provide interrogatable data (machine readable identifier 720 corresponding to teeth mold data [0027] Figure 3B and 3C), and wherein the interrogatable data enables the additive manufacturing device to identify a set of manufacturing instructions (mold 732 with identifier 720 allows device to identify the instructions to print that specific mold based off the identifier [0027]). Although not explicitly stated that the identification tag is arranged with the print capsule, it would be obvious to one of ordinary skill in the art that such a configuration is possible given the disclosure of Doung and has motivation to do so to expeditiously dislodged from the support apparatus once the male and female panels are separated ([0027]), and would have a reasonable expectation of success in doing so.
Regarding Claim 35, Doung discloses the interrogatable data comprises information corresponding to one or more of (identifier 720 with mold 732 Figure 3B): a type of resin, volume of resin, finite number of objects manufacturable from the volume of resin (printed object of mold 732 Figure 3B), and the type of object for which the print capsule is to be used (object produced is dental mold Figure 3B).
Regarding Claim 36, Doung discloses the identification tag comprises an RFID tag, a barcode, or a QR code (identifier is a 2D bar code [0027]).
Regarding Claim 41, Doung discloses an additive manufacturing method, comprising: receiving, from a remote station by a central station at a first location, data; processing, by the central station, the data to generate manufacturing files; communicating, by the central station, the manufacturing files to .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Doung (WO-2006078304-A2) as applied to Claim 1 above, and further in view of Bradbury et al. (WO-2003030787-A1, submitted by applicant in IDS filed 08/11/2020), hereinafter Bradbury.
Regarding Claim 32, Doung discloses all of the limitations as set forth above in the rejection of Claim 1. Doung discloses the central station is arranged to communicate with a plurality of additive manufacturing devices at a plurality of locations (600 communicates with a set of input and output devices 618 [0047]). However Doung is deficient in disclosing the central station is arranged to communicate with a plurality of remote stations at a plurality of locations.
In the analogous art, Bradbury teaches a method for rapid construction of biomedical devices 
using three-dimensional printing (Page 3 Lines 18-24). Bradbury discloses the central station is arranged to communicate with a plurality of remote stations at a plurality of locations (server computer 18 contains server applications 76 and web applications 77, including many internet servers Page 11 Lines 14-28). Bradbury teaches the advantage of a plurality of servers include to properly secure sensitive information, such as data, information, and requests, from clinical sites and designs and keep the information private (Page 11 Lines 14-28).
The teachings of Bradbury and the claimed invention would be considered analogous because 
both ascertain to a 3D printing method used in biomedical applications, like dentistry (Page 3 Lines 18-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doung such that the central station is arranged to communicate with a plurality of remote stations at a plurality of locations, as the system of Doung in order to properly secure sensitive information, such as data, information, and requests, from clinical sites and designs and keep the information private (Page 11 Lines 14-28. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Doung (WO-2006078304-A2) as applied to Claim 1 above, and further in view of Westlind et al. (US 2017/0028622 A1), hereinafter Westlind.
Regarding Claim 37, Doung discloses all of the limitations as set forth above in the rejection of Claim 1. Doung discloses the identification tag comprises an RFID tag, a barcode, or a QR code (identifier is a 2D bar code [0027]) but fails to disclose the additive manufacturing device further comprises a reader arranged to interrogate the identification tag.
In the analogous art, Westlind teaches the fields of data transfer, printing and additive 
manufacturing, and more particularly, to a method and system for the generation of images and objects using pixels to transfer data and radiation to process building material ([0002]). Westlind discloses the additive manufacturing device further comprises a reader arranged to interrogate the identification tag (RFID reader will reference and interrogate the RFID tag [0127]). Westlind teaches the advantage of such a reader is an envelope can be optically read and remotely read via RFID, thus enabling the smart mailbox system to communicate with an end user and enterprise ([0127]).
The teachings of Westlind and the claimed invention would be considered analogous because 
both ascertain to an additive manufacturing method used in biomedical applications with data transfer systems ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doung such that the additive manufacturing device further comprises a reader arranged to interrogate the identification tag, as the system of Doung in order to ensure that an envelope can be optically read and remotely read via RFID, thus enabling the smart mailbox system to communicate with an end user and enterprise.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Doung (WO-2006078304-A2) as applied to Claim 1 above, and further in view of Kim et al. (US 9,763,750 B2), hereinafter Kim.
Regarding Claim 38, Doung discloses all of the limitations as set forth above in the rejection of Claim 1. Doung discloses the additive manufacturing device further comprises: a curing station arranged to receive and cure the object (light source 26 to cure object 30 Figure 4), but is deficient in disclosing at least one washing station arranged to receive the cured object, and wash the cured object to make the object ready for use by an end user, wherein the curing station, and the at least one washing station are located on a rotatable tray that is arranged to sequentially rotate each station for receiving the object.
In the analogous art, Kim teaches to computer-implemented methods of making a transfer tray 
using rapid prototyping techniques (Abstract) used in 3D printing SLS, FMD and LOM stereo lithography (Column 12 Lines 6-18). Kim discloses at least one washing station arranged to receive the cured object (stream of water to tooth 12’ Column 13 Lines 47-62), and wash the cured object to make the object ready for use by an end user (for patients teeth 12’ signifying end use in dental applications Column 13 Lines 31-46), wherein the curing station, and the at least one washing station are located on a rotatable tray (moving or transfer tray 80’ Figure 13 Column 15 Lines 7-23 and the transfer tray can be rinsed in water to dissolve support material Column 15 Lines 52-63) that is arranged to sequentially rotate each station for receiving the object.
	Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the stream of water derives from a washing station, and similarly the washing station can be placed on the tray with the curing station in order to firmly retain the appliances 16’ in the tray 80’ and reducing the cost required by two separate stations (Column 14 Lines 52-67). Similarly, although not explicitly stated that the movable tray can rotate, it would be obvious to one of ordinary skill in the art that such a tray is capable of rotation, and would provide the benefit of cleaning and curing to local areas of the teeth 12’ without need for two separate stations, thereby reducing cost further.
The teachings of Kim and the claimed invention would be considered analogous because 
Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doung such that at least one washing station arranged to receive the cured object, and wash the cured object to make the object ready for use by an end user, wherein the curing station, and the at least one washing station are located on a rotatable tray that is arranged to sequentially rotate each station for receiving the object, as the system of Doung in order to reduce the cost of the system at large by removing the need for two separate washing and curing stations.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Doung (WO-2006078304-A2) as applied to Claim 1 above, and further in view of Converse et al. (US 2020/0078831 A1), hereinafter Converse.
Regarding Claim 39, Doung discloses all of the limitations as set forth above in the rejection of Claim 1. Doung is deficient in disclosing the washing station comprises a washing vessel arranged to receive the object, and an agitation assembly that is arranged to create turbulence in the washing vessel.
In the analogous art, Converse teaches a method of making a three-dimensional object 
(Abstract), used in additive manufacturing for washing objects ([0002]). Converse discloses the washing station comprises a washing vessel arranged to receive the object (Wash vessel configured to receive object [0007] Figure 4), and an agitation assembly that is arranged to create turbulence in the washing vessel (agitator drive, elevator, and agitator Figure 4). Converse teaches the advantage of such a wash vessel and agitator include to provide a more gentle form of agitation when required for particular part geometries, or where parts may include deep cavities that might not otherwise be reached by a spinning form of agitation ([0078]).
The teachings of Converse and the claimed invention would be considered analogous because 
Abstract [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doung such that the washing station comprises a washing vessel arranged to receive the object, and an agitation assembly that is arranged to create turbulence in the washing vessel, as the system of Doung in order to provide a more gentle form of agitation when required for particular part geometries, or where parts may include deep cavities that might not otherwise be reached by a spinning form of agitation.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Doung (WO-2006078304-A2) as applied to Claim 1 above, and further in view of Converse et al. (US 2020/0078831 A1) hereinafter Converse, Zheng et al. (CN-108068331-A, see EPO machine translation for citations) hereinafter Zheng, and Crossen et al. (US 9,469,076 B1) hereinafter Crossen.
Regarding Claim 40, Doung discloses all of the limitations as set forth above in the rejection of Claim 1. Doung is deficient in disclosing the agitation assembly comprises a washing magnet in a base of the washing vessel, wherein the washing magnet is in magnet communication with a guide magnet beneath the washing vessel, and wherein the guide magnet is coupled to a motor and pulley system arranged to rotate the guide magnet and consequently the washing magnet.
In the analogous art, Converse teaches a method of making a three-dimensional object 
(Abstract), used in additive manufacturing for washing objects ([0002]). Converse discloses the washing station comprises a washing vessel arranged to receive the object (Wash vessel configured to receive object [0007] Figure 4), and an agitation assembly that is arranged to create turbulence in the washing vessel (agitator drive, elevator, and agitator Figure 4). Converse teaches the advantage of such a wash vessel and agitator include to provide a more gentle form of agitation when required for particular part geometries, or where parts may include deep cavities that might not otherwise be reached by a spinning form of agitation ([0078]).

both ascertain to an additive manufacturing method washing systems to clean the manufactured object (Abstract [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doung such that the washing station comprises a washing vessel arranged to receive the object, and an agitation assembly that is arranged to create turbulence in the washing vessel, as the system of Doung in order to provide a more gentle form of agitation when required for particular part geometries, or where parts may include deep cavities that might not otherwise be reached by a spinning form of agitation.
	The combined teachings of Doung and Converse does teach a washing vessel and agitation assembly, but are deficient in disclosing the agitation assembly comprises a washing magnet in a base of the washing vessel, wherein the washing magnet is in magnet communication with a guide magnet beneath the washing vessel, and wherein the guide magnet is coupled to a motor and pulley system arranged to rotate the guide magnet and consequently the washing magnet.
	In another analogous art, Zheng teaches a 3D printer platform and cleaning device thereof (Page 1 Lines 1-2). Zheng discloses a washing magnet in a base of the washing vessel (magnet 817 positioned at bottom of cleaning bucket body 811 of cleaning shovel 89 Figure 11/12 and Last Paragraph Page 5). Zheng teaches the advantage of the magnet in the cleaning configuration is to automatically clean the surface of the printing platform after the printing is finished, and the cleaning is relatively clean, thorough and rapid, which reduces the workload of the staff and improves the printing efficiency (Page 3 Lines 11-14). 
The teachings of Zheng and the claimed invention would be considered analogous because 
both ascertain to an additive manufacturing methods and subsequent washing systems (Page 1 Lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doung in view of Converse such that a washing magnet in a 
The combined teachings of Doung and Converse and Zheng are deficient in disclosing the washing magnet is in magnet communication with a guide magnet beneath the washing vessel, and wherein the guide magnet is coupled to a motor and pulley system arranged to rotate the guide magnet and consequently the washing magnet.
In another analogous art, Crossen teaches a printing system for forming three-dimensional objects includes two laterally spaced rails, each of the rails have an internal cavity extending through the rail along a longitudinal axis (Abstract). Crossen discloses the washing magnet is in magnet communication with a guide magnet beneath the washing vessel (magnet inside housing 46 Figure 7), and wherein the guide magnet is coupled to a motor and pulley system arranged to rotate the guide magnet and consequently the washing magnet (Linear electrical motors are provided within housing 42 to interact with a magnet inside housing 46 Column 2 Lines 1-16). Crossen teaches the advantage of such a guide magnet include to hold the bearings 34 in contact with the rails 38 and enable the cart to slide efficiently, thereby optimizing the printing process Column 2 Lines 1-16). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the guide magnet is capable of communication of another magnet for increased magnetic stability of the printing system. Similarly, although not explicitly stated, it would be obvious to one of ordinary skill in the art that the guide magnet is capable of rotating the washing magnet if one of ordinary skill in the art would place a wash magnet in the vicinity of a guide magnet, and would have a reasonable expectation of success in choosing such a configuration.
The teachings of Crossen and the claimed invention would be considered analogous because 
Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doung in view of Converse and further in view of Zheng such that the washing magnet is in magnet communication with a guide magnet beneath the washing vessel, and wherein the guide magnet is coupled to a motor and pulley system arranged to rotate the guide magnet and consequently the washing magnet, as the system of Doung in view of Converse and in further view of Zheng in order to increase magnetic stability of the printing system.
Therefore, Doung (WO-2006078304-A2) in view of Converse (US 2020/0078831 A1), Zheng (CN-108068331-A), and Crossen (US 9,469,076 B1) disclose all of the limitations in Claim 40. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mojdeh et al. (US-20200086553-A1) discloses a method of three - dimensional (3D) printing includes heating a photo-curable material and extruding the photo - curable material from a nozzle to form a first layer of an object according to a digital file (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754